33 N.Y.2d 653 (1973)
In the Matter of Elizabeth Soucy, Respondent,
v.
Board of Education of North Colonie Central School District No. 5, Appellant.
Court of Appeals of the State of New York.
Submitted September 10, 1973.
Decided September 21, 1973.
Donald J. Shanley for motion.
David W. Morris opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution.